Hardy W. Croxton, Special Justice. This is a taxpayer’s action challenging the constitutionality of Act 101 Oof the General Assembly, 1976, because it is contrary to the terms of Article 5, Section 30 of the Constitution of the State of Arkansas. Article 5, Section 30 provides: “General and Special Appropriations. The General Appropriation Bill shall embrace nothing but appropriations for the ordinary expenses of the executive, legislative and judicial departments of the state; all other appropriations shall be made by separate bills, each embracing but one subject.” The parties have stipulated that Act 1010 is not an amendment to the General Appropriations Bill and, therefore, the only question before this Court is whether or not Act 1010 contravenes that portion of Section 30 of Article 5 of the Constitution, which requires that all appropriations other than the General Appropriations Bill, shall be made by separate bills embracing but one subject. The question of bills embracing but one subject has been considered in prior cases. In State v. Sloan, 66 Ark. 575, 53 S.W. 37 (1899), the Court remarked reviewing the constitutional provision that: “Similar questions have arisen under a clause of the constitutions of many states which declared that no act should relate to more than one subject, and that should be expressed in its title. Under this clause, the courts have uniformly held that the unity of the subject of an act was preserved, and there was no violation of the constitution, so long as the different parts of the act relate, directly or indirectly, to the same general object fairly indicated by its title; and that the unity of object must be looked for in the ultimate end, and not in the details or steps leading to the end; for it is within the province of the legislature to determine and provide what means will contribute to the accomplishment of the general object of an act, and it may include under its title every means convenient or necessary or that might tend to carry into effect the main design, without regard to the secondary objects thereby accomplished.” The Court went on to say in this case that, “The unity of the subject of an appropriation is not broken by appropriating several sums for its several specific objects, which are necessary or convenient or tend to the accomplishment of one general design, notwithstanding other purposes than the main design may be thereby subserved.” In the case of Cottrell v. Faubus, 233 Ark. 721, 347 S.W. 2d 52 (1961), this Court struck down an appropriation measure as a contravention of Section 30, Article 5, of the State Constitution. In that case, the appropriation bill in question appropriated the total of $800,000.00 for municipal aid fund making 16 appropriations for construction, improvement and repairs of state agency; another appropriation for District and County livestock shows; another appropriation for salaries of classroom teachers; and five additional appropriations for the construction and improvement of certain state agencies and institutions. The purposes embraced by the act in the Cottrell case, the court remarked, were so disconnected that the Appellees did not even argue that their appropriations were related to the single subject matter, but instead, argued that the act disposed of surplus funds and, therefore, the funds could be the only subject of the bill satisfying a constitutional requirement. Obviously, the Court was correct in that case in holding that the subject matters were not related and that the only consistency was their inconsistency. It is clear that Act 1010 seeks to defray the necessary expenses of the General Assembly for the 1973 session and for the 1976 extended session of the 70th General Assembly and, as such, is embraced within the unity of the bill and the subject matter to defray the expenses of the members of the General Assembly. The lower court further found that expenses and compensation to attorneys for representing certain Senators in a collateral proceeding and the expenses and compensation to attorneys representing the taxpayers in a collateral proceeding, do not come within the unity of the subject matter of Act 1010 and, therefore, are in contravention of Section 30 of Article 5 of the Constitution of the State of Arkansas. This Court will in no way disturb this finding of the lower court, since the Appellees and Cross-Appellants herein failed to file their Notice of Appeal. We agree that the separability clause of Act 1010 is valid. Such clauses are treated as evidencing a legislative intent that an express provision found to be unconstitutional should be disregarded without disturbing the remainder of the statute. (Cromwell v. Benson, 285 U.S. 22, 77 L. Ed. 598, 592 S. Ct. 285 [1931]). Assuming, therefore, that the trial court was correct in holding the aforementioned portion of the act invalid, the remaining portions are complete in themselves and capable of execution. Affirmed. Chief Justice Harris, Justice Byrd and Special Justice Hamilton concur. Holt and Hickman, JJ., not participating.